      Case 6:19-cv-00038 Document 1 Filed on 04/25/19 in TXSD Page 1 of 6



                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          VICTORIA DIVISION
THE TRAVELERS INDEMNITY          §
COMPANY OF CONNECTICUT,
     Plaintiff,                  §
                                 §
v.                               §           CIVIL ACTION NO. 6:19-cv-38
                                 §
JAMES WAYNE,                     §
     Defendant.                  §

      ORIGINAL COMPLAINT AND REQUEST FOR DECLARATORY JUDGMENT

       The Travelers Indemnity Company of Connecticut (“Travelers”) comes before this Court

pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §2201, et seq., seeking declaratory

relief regarding the rights, status and legal relationship between Travelers and its insured, James

Wayne (“Claimant” or “Wayne”).

                                        I.     PARTIES

1.1    Plaintiff The Travelers Indemnity Company of Connecticut is an insurance company

       incorporated under the laws of the State of Connecticut, with its principal place of

       business in Connecticut. Travelers was, at the time this action commenced, and still is, a

       citizen of the State of Connecticut. Travelers is not incorporated or organized in, and

       does not have its principal place of business in the State of Texas. Travelers is licensed

       by the Texas Department of Insurance to issue insurance policies throughout Texas.

1.2    Upon information and belief, Defendant James Wayne was at the time this action

       commenced, and still is, a resident and citizen of the State of Texas. He may be served at

       his principal place of business, 2608 North Laurent Street, Victoria, Texas 77901 or

       wherever he may be found.
      Case 6:19-cv-00038 Document 1 Filed on 04/25/19 in TXSD Page 2 of 6



                           II.     JURISDICTION AND VENUE
2.1   A justiciable controversy exists between Travelers and the Wayne as to the rights and

      obligations of the parties in connection with the insurance claim asserted by Wayne and

      his designated representatives, specifically, Travelers seeks to take an Examination Under

      Oath of either James Wayne or Kristeen Wayne as James Wayne’s authorized

      representative for his insurance claim to Travelers and, thus, the person most

      knowledgeable concerning the public adjuster’s contract and payments made for repairs

      to damaged property made the subject of insurance claims asserted by Claimant.

2.2   This court has diversity jurisdiction under 28 U.S.C. § 1332. The citizenship of Travelers

      is diverse from the citizenship of Wayne. The amount in controversy exceeds $75,000

      exclusive of interest and costs.

2.3   This action is properly venued in the United States District Court for the Southern

      District of Texas under 28 U.S.C. § 1391, because a substantial part of the events giving

      rise to the claim alleged in this complaint occurred in the Southern District of Texas.

                                         III.   FACTS

3.1   Travelers issued Commercial Insurance Policy I-660-2432X69A-TCT-17 to James

      Wayne with a policy period of January 19, 2017 to January 19, 2018. Wayne reported an

      August 25, 2017 claim to Travelers regarding damage to Wayne’s commercial properties.

      Travelers investigated (and is still trying to investigate) Wayne’s claim. Travelers’ own

      adjusters and hired experts have inspected the damaged property on several occasions in

      response to his estimates and revised estimates.         Travelers has made initial and

      subsequent payments based on its own estimate, which were finalized after numerous

      discussions with Claimant’s contractor and after reviewing Claimant’s estimates. These

      payments are based on the actual cash value (“ACV”) of the damaged property.


                                                2
      Case 6:19-cv-00038 Document 1 Filed on 04/25/19 in TXSD Page 3 of 6



      Claimant’s policy is a replacement cost value (“RCV”) policy and Claimant is entitled to

      additional payments based on his repair costs if he provides receipts of repairs or

      replacement, or other evidence demonstrating the costs paid for such repairs or

      replacement. Claimant has not provided such documentation.

3.2   Upon information and belief, Claimant engaged a public adjuster who submitted an

      estimate for repairs which appears to repair or replace property not damaged by a covered

      loss as well as conditions excluded by the Travelers’ policy. Travelers has asked for

      additional information from Claimant and his authorized representatives but has not

      received any of the requested information from its insured or his authorized

      representative. The failure of the insured and his designated representatives to provide

      this critical information and documentation has prevented Travelers from obtaining

      critical information to determine how much has already been spent to repair or replace

      the damaged roofs in question so that it may determine how much, if any, is currently

      owed (or to determine if there has been an overpayment to date). Failure to provide this

      previously requested information is a violation of the cooperation clause of the policy.

      Section E, Loss Conditions, subsection 3, Duties in the Event of Loss or Damage, subpart

      “a” states: “You must see that the following are done in the event of loss or damage

      :…(5) at our request give us complete inventories of the damaged and undamaged

      property. Include quantities, costs, and amounts of loss claimed. (6) As often as may be

      reasonably required, permit us to inspect the property proving the loss or the damage and

      examine your books and records. (7) Send us a signed, sworn proof of loss containing the

      information we request to investigate the claim. (8) Cooperate with us in the investigation

      or settlement of the claim.”




                                               3
      Case 6:19-cv-00038 Document 1 Filed on 04/25/19 in TXSD Page 4 of 6



3.3   Failure to provide receipts or other evidence of the actual costs of repairs can constitute a

      violation of these provisions of the policy especially when such refusals to cooperate

      prevent Travelers from completing its investigation and adjustment of the claim in

      question. This information is material because the insurance policy in question and

      Texas law provides that a property insurer owes no more than the lesser of the actual

      costs to repair or replace the damaged property, the estimated actual cash value to repair

      or replace the damaged property or the policy limits. Travelers can not complete its

      investigation and adjustment without the requested information and documentation from

      the insured.

3.4   Furthermore, due to the failure to provide the previously requested receipts or evidence of

      the actual costs to repair or replace, and in order to complete its investigation and

      adjustment of the claim in question, Travelers invoked its rights to take the Examination

      Under Oath of either James Wayne or Ms. Kristeen Wayne, who, as James Wayne’s

      authorized representative for these claims, signed Claimant’s public adjuster contract and

      who apparently signed the checks to make needed repairs regarding the loss in question.

      Section E, Loss Conditions, subsection 3, Duties in the Event of Loss or Damage, subpart

      “b” states: “We may examine any insured under oath, while not in the presence of any

      other insured and at such times as may be reasonably required, about any matter relating

      to this insurance or the claim, including an insured’s books and records.” Travelers has

      asked in writing multiple times to conduct an Examination Under Oath of either James

      Wayne or Ms. Kristeen Wayne in Victoria, Texas at a mutually agreeable time and place.

      On January 7, 2019, counsel for Travelers wrote to Claimant and Claimant’s attorney and

      representatives requesting the EUO of Mr. or Mrs. Wayne. See attached Exhibit “A.”




                                               4
      Case 6:19-cv-00038 Document 1 Filed on 04/25/19 in TXSD Page 5 of 6



       No one responded. On February 13, 2019, counsel for Travelers wrote again. See

       attached Exhibit “B.” Again, no one responded. In addition, counsel for Travelers also

       called Claimant’s counsel and left a message requesting a call back. To date, neither

       Claimant, nor his attorney nor his representatives have responded by telephone, fax, mail,

       or e-mail.   Travelers needs the additional documents previously requested from its

       insured to complete its investigation of the claims in question and also needs the

       Examination Under Oath to complete its investigation of the same claims. Due to the

       total lack of cooperation from the insured, his counsel and his representative and due to

       the insured’s failure to submit to a contractually required Examination Under Oath,

       Travelers has no choice but to bring this suit to compel the cooperation of its insured in

       providing the documents in question and completing the requested EUO to enable

       Travelers to complete its investigation and adjustment of the claim in question.

       WHEREFORE, PREMISES CONSIDERED, Travelers prays that the Court will, upon a

final hearing, enter a declaratory judgment pursuant to 28 U.S.C. § 2201 regarding the rights and

obligations between Travelers and James Wayne, ruling that the terms, conditions, provisions

and exclusions under the Travelers Policy require the cooperation of James Wayne and an

Examination Under Oath of either James Wayne or, if he is unable, Kristeen Wayne, as the

authorized representative for James Wayne with respect to the relevant claims. Travelers seeks

an order requiring that either James Wayne or Kristeen Wayne appear for an Examination Under

Oath within twenty (20) days of the Court’s Order at a mutually agreed time and place.

Travelers further requests that the witness be ordered to produce at the EUO for inspection and

copying the following documents and items: copies of all receipts or other evidence of the actual




                                                5
      Case 6:19-cv-00038 Document 1 Filed on 04/25/19 in TXSD Page 6 of 6



costs paid by Claimant or paid on their behalf to repair or replace the roofs made the basis of his

claims to Travelers.

                                                     Respectfully submitted,

                                                     MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                                     By: /s/ Christopher W. Martin
                                                         Christopher W. Martin
                                                         State Bar No. 13057620
                                                         Federal Bar No. 13515
                                                         808 Travis, Suite 1800
                                                         Houston, Texas 77002
                                                         (713) 632-1700
                                                         (713) 222-0101 Facsimile
                                                         martin@mdjwlaw.com

                                                     ATTORNEYS FOR PLAINTIFF
                                                     THE TRAVELERS INDEMNITY
                                                     COMPANY OF CONNECTICUT




                                                6
